Citation Nr: 0030919	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-13 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from September 1964 to October 
1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March 1997 and March 1999 
by the Department of Veterans Affairs (VA) Regional Offices 
(RO's) in St. Petersburg, Florida, and Chicago, Illinois.  


FINDINGS OF FACT

1.  The veteran's only service-connected disability is a left 
knee replacement, rated as 60 percent disabling.

2.  The veteran has completed a high school education and at 
least one year of college level courses, and has occupational 
experience working as a maintenance man, owning and operating 
a restaurant, managing a homeless shelter, and working as a 
finance and insurance specialist for a car rental company and 
automobile dealerships.  

3.  The veteran failed to appear for a VA examination 
scheduled for December 1998 to assist him in his claim for a 
total rating based upon individual unemployability due to a 
service-connected disability.

4.  The claims file does not reveal good cause for the 
veteran's failure to appear for a VA examination.


CONCLUSION OF LAW

The veteran's claim for a total rating based upon individual 
unemployability due to a service-connected disability must be 
denied. 38 C.F.R. § 1155 (West 1991); 38 C.F.R. § 3.655 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability.  
Service-connected disabilities are rated based primarily upon 
the average impairment in earning capacity.  Total disability 
is considered to exist when there is any impairment which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1) (1999).  Total ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities (Schedule) prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2) (1999).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 (1999) are met.  Id.  
Pursuant to 38 C.F.R. § 4.16(a), a total disability rating 
for compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.  For veterans who fail to 
meet the percentage standards noted above, but who are 
unemployable by reason of service-connected disabilities, the 
case may be referred to the Director of the Compensation and 
Pension Service for extraschedular consideration.  See 
38 C.F.R. § 4.16(b) (1999).

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(1999) (stating that age may not be a factor in evaluating 
service-connected disability or unemployability).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a) (1999).

The veteran's only service-connected disability is a left 
knee replacement, rated as 60 percent disabling.  According 
to various items of evidence in the veteran's claims file 
(including an unemployability benefits claim dated in July 
1994, testimony given by the veteran in April 1997, another 
unemployability benefits claim dated in September 1998, a 
summary of the veteran's past earnings, and a decision from 
the Social Security Administration), the veteran has 
completed a high school education and at least one year of 
college level courses, and has occupational experience 
working as a maintenance man, owning and operating a 
restaurant, as a project coordinator for a homeless shelter, 
and working as a finance and insurance specialist for a car 
rental company and automobile dealerships.

The Board finds that the veteran's claim for a total rating 
based upon individual unemployability due to service-
connected disabilities is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to render the claim well grounded. 
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

For the following reasons, the Board is also satisfied that 
the VA has fulfilled its duty to assist the veteran to the 
fullest extent possible given the circumstances of this case.  
The RO scheduled the veteran for a VA examination to evaluate 
the veteran's level of disability in December 1998.  Because 
the RO scheduled the veteran for an examination, the Board 
finds that the RO has complied with its duty to assist 
pursuant to 38 U.S.C.A. § 5107(a).  The examination request 
worksheet shows that examination was to include a general 
medical examination, an orthopedic examination of the left 
knee, and a social and industrial survey. Significantly, 
however, a computer printout from the VA medical center 
reflects that the veteran failed to appear for that 
examination.  

In March 1999, the RO wrote to the veteran and informed him 
that his claim for unemployability benefits had been denied.  
The RO enclosed a copy of the rating decision which reflected 
that the reasons for the denial included the fact that the 
veteran had failed to return a VA Form 21-4192 pertaining to 
his former employer and had failed to report for a VA 
examination which had been scheduled for December 19, 1998.  
The RO again provided this information in a statement of the 
case issued in June 1999.  

Although the Board has carefully reviewed the evidence which 
is of record, the Board finds that the evidence which is of 
record does not provide sufficient detail with which to 
evaluate the disability at issue in this case.  In this 
regard, the Board notes that the veteran's treatment records 
and previous VA examinations conducted in June 1996 and 
earlier do not contain sufficient discussion of how the 
veteran's left knee disorder impairs his ability to perform 
work related activities.  Therefore, the Board was and is of 
the opinion that a complete VA examination is necessary in 
this case in order to fully and fairly evaluate the 
impairment due solely to the veteran's service-connected 
disability.  

The veteran has not provided any explanation as to the cause 
for his failure to appear for the scheduled examination.  The 
Court has stated that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). See also Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993).

Relevant regulatory authority provides that when entitlement 
to an increased rating cannot be established without a 
current VA examination, an examination is scheduled, and a 
veteran fails to appear for the examination without good 
cause, the claim shall be denied. 38 C.F.R. § 3.655 (b) 
(1999).  The Court has upheld that regulation, finding that 
when a claimant fails to appear for a scheduled examination 
pursuant to a claim for an increased rating, 38 C.F.R. § 
3.655(b) dictates that the claim be denied unless the 
appellant has good cause for his failure to appear.  See 
Engelke v. Gober, 10 Vet. App. 396 (1997); Dusek v. 
Derwinski, 2 Vet. App. 519 (1992).  The Board would observe 
that the controlling language in the regulation does not 
provide that the Board may deny the claim, but rather, the 
Board shall deny the claim for an increase.   Accordingly, 
the veteran's claims for a total rating based upon individual 
unemployability due to a service-connected disability must be 
denied at this time.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability is 
denied.



		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 1 -


